DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2021/0201145) in view of Murphy et al. (US 2008/0162027). 
Regarding claims 1, 8, and 15, Pham teaches a method, vehicle, and non-transitory CRM comprising: 
obtaining, by a planning circuit of a vehicle, a lateral width associated with a map of a geographic region, the map comprising information identifying lanes and lane connectors on which a vehicle can travel in the geographic region, the information comprising lateral widths associated with the lanes and the lane connectors (see at least [0008, 0025, 0026, 0027, 0197] which teaches numerous identified information including lane widths which can be sent as data over a network); 
determining, by the planning circuit and from the map, a list of at least one lane or at least one lane connector in at least one path of the vehicle (see at least [0007, 0030], which teaches generating multiple possible paths to navigate intersections and lanes); 
querying, by the planning circuit, the map information to obtain at least one lateral width corresponding to the at least one lane or the at least one lane connector (see at least [0026, 0028] which teaches obtaining lane width information); 
generating, by the planning circuit, spatial constraints for the at least one lane or the at least one lane connector based on the at least one lateral width (see at least [0008, 0058]); 
generating, by the planning circuit and from the map, trajectories based on the list and the spatial constraints (via generation of paths/trajectories, see at least [0030, 0084]); and 
causing, by a control circuit of the vehicle, the vehicle to move along a selected trajectory of the trajectories (see at least [0086, 0087]).
Pham obtains road width from map and shared road information as noted above, however, Pham does not explicitly disclose obtaining the road width from a “lookup table.” Murphy teaches a similar autonomous driving system in which road information, including road width information, is obtained by a lookup table (see at least [0167] and figure 51). Therefore, from the teaching of Murphy, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the autonomous vehicle of Pham with a lookup table for obtaining known road information similar to that of the teaching of Murphy as a backup or as a comparison means between the expected lane information and the detected lane information. 
Regarding claims 2, 9, and 16, the combination of Pham and Murphy teaches the list of the at least one lane or the at least one lane connector comprises two or more potential lane connectors, and wherein querying the lookup table comprises obtaining lateral widths for the two or more potential lane connectors, respectively (Pham teaches generating one or more potential paths through road segments and intersections, see at least claim 4, [0030, 0032, 0084, etc.]. As noted above, Murphy teaches using a lookup table. The same motivation to combine references set forth above applies).
Regarding claims 3, 10, and 17, the combination of Pham and Murphy teaches the two or more potential lane connectors are associated with a traffic intersection in the geographic region (in Pham, see at least [0024-0035]. Murphy also teaches autonomous control through an intersection).
Regarding claims 4, 11, and 18, the combination of Pham and Murphy teaches querying the lookup table comprises obtaining at least two lateral widths associated with the at least one lane or the at least one lane connector, and performing an interpolation based on the at least two lateral widths to produce an interpolated lateral width (via the equivalent statistical variability of lane widths used as the calculated constraints per Pham in at least [0028, 0058]. As noted above, Murphy teaches using a lookup table to collect the information. The same motivation to combine references set forth above applies). 
Regarding claims 5, 12, and 19, the combination of Pham and Murphy teaches determining transition points over the at least one path of the vehicle, wherein querying the lookup table comprises using the transition points to obtain lateral widths. Via the key points corresponding to line segments including information of e.g. corner, center and endpoints of the lanes, as taught by Pham in at least [0026, 0028-0030]. As noted above, Murphy teaches using a lookup table to collect the information. The same motivation to combine references set forth above applies). 
 Regarding claims 6, 13, and 20, the combination of Pham and Murphy teaches wherein obtaining the lateral width lookup table comprises retrieving information representing the lateral width lookup table over a network connection (Pham see again at least [0008, 0025, 0026, 0027, 0197], and in Murphy see again at least [0123] which teaches an external database can be used to store the information collected for autonomous driving. As noted above, Murphy teaches using a lookup table to collect the information. The same motivation to combine references set forth above applies).
Regarding claims 7 and 14, the combination of Pham and Murphy teaches the at least one lateral width corresponding to the at least one lane or the at least one lane connector comprises i) a first value corresponding to a lateral width on a left-side of a lane or lane connector and ii) a second value corresponding to a lateral width on a right-side of a lane or lane connector (in Pham, see at least [0047] which teaches determining widths based on center points, left edges, and right edges of roads, thus left and right widths are calculated. As noted above, Murphy teaches using a lookup table to collect the information. The same motivation to combine references set forth above applies).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664